 

NN ee ____ i)
Case 3:20-cr-00246-JAM Document5 Filed 12/11/20 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT
UNITED STATES OF AMERICA

Vv. : Cr. No. 3:20CR246(JAM)(TOF)

MANUEL EMILIO : December 9, 2020
MINYETTYS-RAMIREZ,
a.k.a. Jeison Marinez-Matos

APPLICATION FOR WRIT
OF HABEAS CORPUS AD PROSEQUENDUM

Comes now the United States of America, prosecuting in its own
sovereign right and behalf by Deborah R. Slater, Assistant United
States Attorney, and respectfully informs this Honorable Court:

1. On Tuesday, December 15, 2020, at 4:00 p.m., (via ZOOM),
there will come before the Honorable Thomas O. Farrish, United States
Magistrate Judge, at 450 Main Street, Hartford, Connecticut, the
criminal case of United States v. MANUEL EMILIO
MINYETTYS-RAMIREZ, a.k.a. Jeison Marinez-Matos, Criminal Number
3:20CR246 (JAM)(TOF).

2. That the above named defendant, MANUEL EMILIO

MINYETTYS-RAMIREZ, a.k.a. Jeison Marinez-Matos (Inmate No.

434463), is charged with illegal reentry into the United States.

 
Case 3:20-cr-00246-JAM Document5 Filed 12/11/20 Page 2 of 3

3. That the said MANUEL EMILIO MINYETTYS-RAMIREZ, a.k.a.
Jeison Marinez-Matos, is now confined at Bridgeport Correctional
Center, Bridgeport, Connecticut.

4. That the said MANUEL EMILIO MINYETTYS-RAMIREZ, a.k.a.
Jeison Marinez-Matos, should be presented (via ZOOM) before said
District Court of the United States, District of Connecticut, at said time
and place so said defendant may be prosecuted for said offense.

WHEREFORE, your petitioner respectfully prays that this Court
may issue its Writ of Habeas Corpus Ad Prosequendum to the Warden,
Department of Correction, Bridgeport Correctional Center, Bridgeport,
Connecticut, and the United States Marshals for the District of
Connecticut, or any of his proper deputies, or Federal Law
Enforcement Officers, ordering them to produce (via ZOOM) the said
MANUEL EMILIO MINYETTYS-RAMIREZ, a.k.a. Jeison Marinez-Matos

(Inmate No. 434463), at the United States Courthouse, 450 Main

Street, Hartford, Connecticut, on Tuesday, December 15, 2020, at 4:00

 
 

Case 3:20-cr-00246-JAM Document5 Filed 12/11/20 Page 3 of 3

p.m., under safe and secure conduct.
I declare under penalty of perjury that the foregoing is true and

correct.

UNITED STATES OF AMERICA

JOHN H. DURHAM
UNITED STATES ATTORNEY

Dhak ESL lors

DEBORAH R. SLATER
ASSISTANT U.S. ATTORNEY
Federal Bar No. ct04786
450 Main Street, Room 328
Hartford, CT 06103

(860) 947-1101

 
